Citation Nr: 9913595	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  96-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

A review of the claims folder further reveals that the 
veteran's representative raised the issue of entitlement to 
an increased (compensable) evaluation for tuberculosis with 
spontaneous pneumothorax.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  The Board takes this opportunity 
to note that it may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDING OF FACT

The claim of entitlement to service connection for COPD is 
not supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for COPD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that most of the 
veteran's original service medical records are not available 
and they may have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  The NPRC 
supplied the RO with some records.  After several requests 
for additional records based on information provided by the 
veteran, the NPRC indicated that there were no other records 
available and that the service medical records could not be 
reconstructed.

Factual Background

The veteran's available service medical records are negative 
for COPD.  A hospital record produced by the Office of the 
Surgeon General shows that the veteran was diagnosed with 
pulmonary tuberculosis (TB) described as arrested and 
minimal.  He was apparently hospitalized for between 150 and 
199 days.  Additional service medical records written in 
December 1952 show that in June 1952 the veteran was admitted 
to the hospital while serving in Germany.  Over the next 
several weeks, he was transported back to the United States.  
His diagnosis was active, minimal pulmonary tuberculosis and 
a spontaneous pneumothorax.

Post-service treatment reports from VA, the veteran's private 
medical care providers, and from his employer, are of record.  
Although there is an employment record dated in 1953, it is 
unrelated to the issue on appeal.  According to these 
records.  The veteran was treated for multiple lung disorders 
over the years.  The first diagnosis of COPD was in the early 
1980s.  

A January 1984 x-ray report from the Christ Hospital noted 
fibrotic scarring in the right upper lung.  The lungs were 
otherwise clear and emphysematous.  The examiner noted that 
no previous films were available for comparison.  The 
examiner presumed that the changes in the right upper lung 
were old, but it could not definitely be stated from a single 
examination.  A follow-up x-ray report from ten days later 
showed COPD and diffuse interstitial fibrosis.  There was a 
clearing of the density in the right lower lung fields, which 
apparently represented edema.

In January 1994, E.C. St. George, Jr., M.D., the veteran's 
private physician wrote that he had treated the veteran 
primarily since 1970.  Dr. St. George remarked that he 
obtained some of the veteran's medical records from another 
physician (Dr. Duchille), which date back to 1957.  These 
records reveal treatment for upper respiratory infections 
and, on occasion, pleurisy.  Dr. St. George disclosed that, 
based on his care since 1970, the veteran in 1994 had COPD.  

In March 1994, a VA examiner diagnosed the veteran with COPD, 
which "by history" (sic) seemed to be related to possible 
noxious fumes exposure while he was a welder in the service.  
The examiner noted at the outset of the report, however, that 
the veteran's prior medical records were not available for 
review at the time of the examination.

In May 1996, the veteran testified before a hearing officer 
at the RO.  He testified that he was a welder in service.  In 
the summer of 1952 he went into an enclosed area by himself 
to weld metal.  He wore no protective gear for an hour and a 
half.  Afterwards, he felt dizzy.  The next morning he went 
to the hospital.  He recollected that the doctors first 
diagnosed him with TB, but they later changed it.  After 
service, he did not seek medical treatment for his lungs 
because he was afraid of losing his job at General Electric.  
He testified that in 1953 his private doctor, Dr. Duchille, 
diagnosed him with COPD and that his lung scars did not look 
like TB scars.  Dr. Duchille gave his records to Dr. St. 
George when the veteran switched doctors.  Dr. St. George 
told the veteran that Dr. Duchille's records did not support 
the veteran's rendition of events.  The veteran also recalled 
that the General Electric doctor diagnosed him with COPD.

Analysis

The veteran is seeking service connection for COPD.  The 
legal question to be answered initially is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of this claim.  38 U.S.C.A. § 5107(a).  As will 
be explained below, the Board finds that this claim is not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the appellant's claim is not well grounded 
because he has failed to submit medical evidence to provide a 
nexus between any in-service disease and the conditions which 
contributed to the veteran's COPD.  The March 1994 VA 
examiner who diagnosed the veteran with COPD, which "by 
history" seemed to be related to possible noxious fumes 
exposure while the appellant was a welder in the service, 
relied entirely on the appellant's own statements.  Notably, 
however, although an examiner can render a current diagnosis 
based upon his examination of the veteran, without a thorough 
review of the record, his opinion regarding the etiology of 
the underlying condition can be no better than the facts 
alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Here there is no indication that the VA physician 
reviewed any record whatsoever, let alone the service medical 
records which are outlined above.  Rather, he simply relied 
on the veteran's recitation of the medical history as he 
recalled it.  As the Court has noted, "[e]vidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence'," sufficient to 
render a claim well-grounded where, as here, the 
determinative issue involves medical etiology.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Hence, the March 1994 finding 
"by history" is insufficient to ground this claim.

Likewise, the January 1984 x-ray report from the Christ 
Hospital while stating that the findings were old, did not 
state that the findings of COPD were related to service.  As 
such, this evidence also is insufficient to ground this 
claim.

The remaining post-service medical evidence, while diagnosing 
the veteran with COPD, fails to show that the veteran's 
current condition began in service.  The veteran contends 
that in the early 1950s, a service doctor told him that he 
did not have TB.  Two service medical records of record , 
however, which were written in December 1952, the same month 
the veteran was discharged, reveal diagnoses of TB; not COPD.  
As a "layman's account of what (a physician) purportedly 
said, filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence," Robinette v. Brown, 8 Vet. App. 69, 77-
8 (1995), the veteran's recollections of what the doctor told 
him are insufficient to ground this claim.
 
With respect to Dr. Duchille's records, the veteran concedes 
that these records are unavailable.  Under these 
circumstances, where the veteran acknowledges the 
unavailability of private medical records, the Board is not 
obligated under the duty to assist to seek them out.  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994).  Cf. Porter v. 
Brown, 5 Vet. App. 233, 237 (1993) ("VA had no duty to seek 
to obtain that which did not exist"). 

In light of the foregoing it is evident that the veteran has 
offered no competent evidence to establish a relationship 
between COPD and service, other than his own unsubstantiated 
contentions.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease amount 
to a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had COPD during 
service and as the appellant has submitted no medical opinion 
or other competent evidence to show that his current COPD 
began or is related to his period of service, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for COPD on a ground different from 
that of the RO, that is, whether the claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette, 8 Vet. App. at 79.


ORDER

Service connection for COPD is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

